internal_revenue_service number release date index number ----------------------- ----------------------------- ------------------ ------------------------ in re --------------------------------------------- --------------------------------------------- ------------------------------- ------------------------- --------------------------------- ------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-171621-03 date date legend trust trust --------------------------------------------------------------------------------------- ----------------------- --------------------------------------------------------------------------------------- ----------------------- ------------------ -------------------------- ------------------- ---------------------------------- -------------------------------------- ------------------ ---------------------- ------------------- ---------------- -------------- taxpayer date individual foundation foundation taxpayer date date date corporate trustee dear --------------- the trustee of trust and trust requesting rulings on the income gift and generation-skipping_transfer gst tax consequences of a proposed merger of two trusts this is in response to your letter dated date submitted on behalf of article seven paragraph provides in part that the trustees shall pay to the the facts and representations submitted are summarized as follows taxpayer plr-171621-03 executed a will on date article seven of taxpayer 1’s will establishes trust and provides that taxpayer 1’s residuary_estate shall be divided into equal shares to provide one share for each of taxpayer 1’s grandchildren living at the time of taxpayer 1’s death and one share for the living children of each of taxpayer 1’s deceased grandchildren each share provided for a grandchild of taxpayer is to be held by the trustees as a separate trust for the benefit of the grandchild each share provided for children of a deceased grandchild is to be divided by the trustees into separate equal trusts one for the benefit of each child of such deceased grandchild the trustees of trust shall be taxpayer 1’s four children and individual beneficiaries of each trust all the net_income or such part of the net_income as they in their discretion may deem advisable and shall accumulate the remainder and add the same to principal the trustees may withhold distribution in whole or in part after a grandchild has attained the age of twenty-eight years if they in their discretion deem that advisable even to the extent of withholding distribution for the lifetime of a grandchild article seven paragraph provides that the parent of a beneficiary of a_trust whether or not such parent is one of the trustees of such trust shall not participate in any exercise of discretionary powers respecting distribution of trust income or principal to such beneficiary or respecting termination of such trust and in the exercise of any power by the trustees such parent if acting as one of the trustees shall not be counted in determining the number constituting a majority of the trustees interest in his trust shall cease and his surviving issue shall then become entitled by right of representation to the property of his trust the share of each one of his children taxpayer 1’s great-grandchildren to be held in a separate trust for the benefit of such child and the shares of issue more remote than great-grandchildren to be distributed to them if a grandchild should die without surviving issue the property of his trust shall be divided equally among and added to all other trusts then in existence under article seven for taxpayer 1’s grandchildren provided however that the trusts then in existence under this article for children of a deceased grandchild shall receive in equal parts the share which would otherwise have been added to the trust under this article for such deceased grandchild as to the accumulation and distribution of income and the distribution of principal of the trusts for great-grandchildren the trustees shall have the same powers as they have respecting the trusts for grandchildren plus the further power of terminating any trust for a great-grandchild and distributing to him or her the property thereof at any time they deem it advisable to do so irrespective of such great- grandchild’s age the property of his trust shall be distributed to his issue or if he dies without issue surviving shall be added in equal parts to any trusts then in existence under this article article seven paragraph provides that upon the death of a great-grandchild article seven paragraph provides that upon the death of a grandchild his article seven paragraph provides that if at any time there should remain any plr-171621-03 for the benefit of his surviving brothers and sisters and if no such trusts shall then exist such share shall be divided equally among and added to the trusts then in existence under this article for the benefit of taxpayer 1’s grandchildren provided however that the trusts then in existence under this article for children of a deceased grandchild shall receive in equal parts the share which would otherwise have been added to the trust under this article for such deceased grandchild trust property for distribution of which no other provision is made in this article such property shall be distributed in equal shares to taxpayer 1’s living grandchildren and to the living issue of taxpayer 1’s deceased grandchildren but if neither grandchildren nor issue of grandchildren should be living the same shall be distributed to foundation or if foundation is no longer in existence to foundation establishes trust the terms of trust are identical to those of trust except that the ultimate contingent charitable_beneficiary of trust is foundation taxpayer 2’s will does not name an alternative beneficiary in the event that foundation is no longer in existence taxpayer died on date and taxpayer died on date taxpayer and taxpayer 2’s children and individual appointed corporate trustee as trustee of trust and trust and subsequently resigned it is represented that no additions or constructive additions have been made to trust or trust after date pursuant to an agreement reached by corporate trustee and the beneficiaries the parties propose to merge trust into trust with the terms of trust governing the successor trust the purpose of the proposed merger is to continue harmony between the existing beneficiaries of both trust and trust and to bring about administrative convenience and efficiency taxpayer executed her will on date article four of taxpayer 2’s will the following rulings have been requested trust and trust are currently exempt from the gst tax under sec_2601 the proposed merger of trust into trust will not affect the grandfathered status of the trusts and will not cause any distributions from the merged trusts or distributions upon termination of the merged trusts to become subject_to the gst tax provided there are no post-merger additions to the merged trusts the proposed merger will not constitute or cause taxable_gifts to be made under sec_2511 no gain_or_loss will be recognized under sec_1001 upon the merger of trust into trust and plr-171621-03 the assets of the merged trusts will have the same basis and holding_period under sec_1015 and sec_1223 both before and after the proposed merger sec_2601 imposes a tax on every generation-skipping_transfer sec_26_2601-1 provides that any trust in existence on sec_2611 defines the term generation-skipping_transfer as a taxable ruling_request sec_1 and distribution a taxable_termination and a direct_skip under b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the generation-skipping_transfer_tax provisions do not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date however this exemption does not apply if additions actual or constructive are made to the trust after date date will be considered an irrevocable_trust except as provided in sec_26_2601-1 or c which relates to property includible in a grantor’s gross_estate under sec_2038 and sec_2042 judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 or hereinafter referred to as an exempt trust will not cause the trust to lose its exempt status in general unless specifically provided otherwise the rules contained in sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes unless specifically noted the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for sec_26_2601-1 provides that a modification of the governing sec_26_2601-1 provides rules for determining when a modification sec_26_2601-1 example provides that in grantor sec_26_2601-1 provides that for purposes of this section a plr-171621-03 vesting of any beneficial_interest in the trust beyond the period provided for in the original trust modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer to determine whether a modification of an irrevocable_trust will shift a beneficial_interest in a_trust to a beneficiary who occupies a lower generation the effect of the instrument on the date of the modification is measured against the effect of the instrument in existence immediately before the modification if the effect of the modification cannot be immediately determined it is deemed to shift a beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust established an irrevocable_trust for grantor’s child and the child’s issue in grantor’s spouse also established a separate irrevocable_trust for the benefit of the same child and issue the terms of the spouse’s trust and grantor’s trust are identical in the appropriate local court approved the merger of the two trusts into one trust to save administrative costs and enhance the management of the investments the merger of the two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the merger in addition the merger does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the trust that resulted from the merger will not be subject_to the provisions of chapter of the internal_revenue_code respectively date and date are both dates prior to date trust and trust are both considered irrevocable because neither sec_2038 nor sec_2042 apply further it is represented that there have been no additions made to trust or trust after date accordingly trust and trust are currently exempt from the gst tax under sec_26_2601-1 merger of trust into trust will not result in a shift of any beneficial_interest in the trusts to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the merger further the proposed merger will not extend the time for vesting of any beneficial_interest beyond the period originally provided for under the terms of the original trusts accordingly the proposed merger will not affect the grandfathered status of the trusts and will not cause any distributions from the merged in the present case trust and trust were established on date and date based on the facts submitted and the representations made the proposed in the present case the interests of the beneficiaries before and after the sec_2501 provides generally that a tax is imposed on the transfer of sec_2511 provides that the tax imposed by sec_2501 shall apply whether the plr-171621-03 trusts or distributions upon termination of the merged trusts to become subject_to the gst tax provided there are no post-merger additions to the merged trusts ruling_request property by gift by any individual resident or nonresident transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible proposed merger are identical accordingly the proposed merger of trust into trust will not cause taxable_gifts to be made under sec_2511 ruling_request sec_61 of the internal_revenue_code provides that gross_income means all income from whatever source derived sec_61 provides that gross_income includes gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in such section for determining loss over the amount_realized sec_1001 provides that the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of the property amount of the gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1_1001-1 of the income_tax regulations provides that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained an exchange of property results in the realization of gain_or_loss under sec_1001 if the properties are materially different 499_us_554 properties exchanged are materially different if the properties embody legal entitlements different in_kind or extent or if the properties confer different rights and powers id pincite in cottage savings the supreme court held that mortgage loans made to different obligors and secured_by different homes embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the sec_1001 provides that except as otherwise provided in subtitle a the entire in the present case the issue is whether the beneficiaries of the successor trust plr-171621-03 loans id in defining what constitutes a material difference for purposes of sec_1001 the court states that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent id pincite would have the same property interests and legal entitlements as a result of the proposed merger according to the taxpayer the terms and conditions of each merged trust are substantially identical to the terms and conditions of the successor trust because the property interests and legal entitlements of the beneficiaries will remain unchanged by the proposed merger it would be consistent with cottage savings to find that the beneficiaries’ interests after the proposed merger will not differ materially from the beneficiaries’ interests before the proposed merger thus the proposed merger would not result in the realization of any gain_or_loss or other taxable_event under sec_61 or sec_1001 to either the beneficiaries or the trusts ruling_request sec_1015 provides that if property is acquired by a transfer in trust other than a transfer in trust by a gift bequest or devise the basis shall be the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on such transfer date by transfer in trust other than by transfer in trust by gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased by the amount of gain or decreased in the amount of loss recognized to the grantor on the transfer under the law applicable to the year in which the transfer was made if the taxpayer acquired the property by transfer in trust this basis applies whether the property be in the hands of the trustee or the beneficiary and whether acquired prior to termination of the trust and distribution of the property or thereafter sec_1223 provides in part that in determining the period for which the taxpayer has held property however acquired there shall be included the period for which such property was held by any other person if under chapter of subtitle a such property has for the purpose of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in the taxpayer's hands as it would have in the hands of such other person that because sec_1001 does not apply to the proposed merger under sec_1015 the basis of the assets held by the successor trust will be the same as the basis of those assets currently held by trust and trust prior to the merger furthermore under sec_1223 based upon the information submitted and representations made we conclude sec_1_1015-2 provides that in the case of property acquired after the rulings contained in this letter are based upon information and plr-171621-03 the holding_period of the assets in the successor trust will include the holding_period of the assets in trust and trust prior to the merger representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party if there is a change in material fact or law local or federal before the transactions considered in this ruling take effect the ruling will have no force or effect while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in addition no opinion is expressed or implied with respect to the income_tax consequences of any transaction of the code provides that it may not be used or cited as precedent being sent to corporate trustee these rulings are directed only to the taxpayer requesting it sec_6110 pursuant to the power_of_attorney on file with this office a copy of this letter is except as expressly provided herein no opinion is expressed or implied sincerely melissa c liquerman branch chief branch passthroughs special industries enclosure copy for sec_6110 purposes
